Pettit, C. J.
Rule eighteenth of this court is as follows: “ The assignment of errors shall contain the full names of the parties; and process, when necessary, shall issue accordingly.” In the assignment of errors in this case, the names of the parties set out are, “ The I. P. & C. R. Company, appellant, v. John Bowers, appellee.” This is not a compliance with the rule above cited, and for that reason must be dismissed. Brookover v. Forst, 31 Ind. 255; and The State, ex rel. Childrs, v. Delano (ante, p. 52), decided at this term, and authorities there cited.
The appeal is dismissed, at the costs of the appellant.